DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of claims 1-16, 18, and 22 in the reply filed on 05/25/2022 is acknowledged.

Claim17, 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.
Specification
The abstract of the disclosure is objected to because it is not descriptive of the invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim13 is objected to because of the following informalities:  The word “from” is misspelled as “form” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13sets out that the particles must have a “sufficient amount of time” for release of at least one agent.  Since applicant is claiming a treatment, this limitation does not further limit the method since a treatment can occur only after at least one agent is given sufficient amount of time to perform its desired therapeutic effect.
Claim 13 already sets out how the treatment is administered through the same devices. Claim 16 does not further limit the invention.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0302654 (Cruise et al).
Cruise et al teach formation of a hydrogel by preparing a liquid mixture of a a) monomer, and/or polymer, and a bioactive (polymerizable pharmaceutical agent), and a crosslinker (Abstract). The hydrogel is cut into pellets (particles) at [0033] – [0034]. The bioactive may be added to the composition through various means incorporated by reference at [0036]. Specifically, Cruise et al cites US Patent No. 5,958,428, which recites attaching bioactives through hydrolytic bonds at col. 15, lines 49 – 54. At [0009], Cruise teaches that the composition can be used in wounds, tumors, aberrant blood vessels or vascular structures, and any space (anatomical or surgical) Examples 2- 4 is an example of emboli obstructing a blood vessel.. Administration may be through a cannula, catheter, microcatheter, needle or any introductory device [0009]. The addition of visualization agents is set out at [0008] and [0036]. The percentage of bioactive incorporated into the pellets is easily modified by ordinary practitioners in order to achieve a desired therapeutic effect. Those of ordinary skill would therefore expected similar therapeutic results from the instantly claimed method given the teachings of Cruise et al. The instantly claimed method would have therefore been obvious to one of ordinary skill in the art at the time of filing given the teachings of Cruise et al.
Conclusion
	No claims are allowed. Claims 18 and 22 are objected to as dependent upon a rejected base claim.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz